Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions    
1.	A response on 04/15/2022 a provisional election was made without traverse to prosecute the invention of claims 1-11 and 20.  Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention now cancelled by the applicant.
Because these inventions are distinct for the reasons given on action dated 02/18/2022, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 and 20-28 pending (claims 21-28 newly added).

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 20-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Diab (US 20100318819 A1).
Regarding claim 1:
Diab describes a method comprising: receiving at a thermal modeling module, data from a PSE (Power Sourcing Equipment) for cables extending from the PSE to PDs (Powered Devices) (0021, POE cable in data center) and configured to transmit power and data from the PSE to the PDs (0021, POE cable in data center); identifying cable adjacencies (0021, POE massive bundles of cables) ; calculating at the thermal modeling module (0021, temperature effects are typically magnified in areas where cable deployments are concentrated), thermal characteristics for the cables based on the data and said cable adjacencies (0021, POE massive bundles of cables); and identifying a thermal rise above a specified threshold at one of the cables (0030,  change in the ambient temperature is identified. This change in ambient temperature can be identified through the periodic monitoring of ambient temperature readings that are taken by one or more temperature sensors, 0034, allowable threshold (e.g., 60.degree. C., 75.degree. C., etc. ).


Regarding claim 20:
Diab describes Logic encoded on one or more non-transitory computer readable media for execution and when executed by a processor (fig. 2, CPU) operable to: process data from a PSE (Power Sourcing Equipment) for cables extending from the PSE to PDs (Powered Devices) (0021, POE cable in data center), the cables configured to transmit power and data from the PSE to the PDs (0021, POE cable in data center), the data comprising real-time electrical data for the cables (fig. 3, 308); identify cable adjacencies (0021, POE massive bundles of cables); calculate thermal characteristics for the cables based on the data and said cable adjacencies (0021, temperature effects are typically magnified in areas where cable deployments are concentrated, 0021, POE massive bundles of cables); and identify real-time localized heating in a cable plant (fig. 3, 302-310, specially 308).
Regarding claim 21:
Diab describes an apparatus comprising: a memory; a network interface configured to enable network communication; and a processor, wherein the processor is configured to perform operations (fig. 2, CPU) comprising: receiving data from a PSE (Power Sourcing Equipment) for cables extending from the PSE to PDs (Powered Devices) (0021, POE, cable data center) and configured to transmit power and data from the PSE to the PDs (0021, POE); identifying cable adjacencies (0021, POE massive bundles of cables); calculating thermal characteristics for the cables based on the data and said cable adjacencies (0021, temperature effects are typically magnified in areas where cable deployments are concentrated, 0021, POE massive bundles of cables); and identifying a thermal rise above a specified threshold at one of the cables (0030,  change in the ambient temperature is identified. This change in ambient temperature can be identified through the periodic monitoring of ambient temperature readings that are taken by one or more temperature sensors, 0034, allowable threshold (e.g., 60.degree. C., 75.degree. C., etc. )..

Regarding claim 2, 22, Diab further describes wherein the data comprises voltage (0016 voltage) and current (0019, current) at ports of the PSE connected to the cables and wherein voltage at the PD is calculated at the thermal modeling module (0019 POE, fig. 3, 302).

Regarding claim 3,23,  Diab further describes identifying at the thermal modeling module a wire gauge of one or more of the cables based on measurements at the PSE and PD (0019, wire conductor, 0021, POE application).

Regarding claim 4, 24, Diab further describes wherein cable length is measured at the PSE using a time domain reflectometer (0021, POE temperature changes over time, fig. 3, 304, 308).

Regarding claim 5, 25, Diab further describes wherein the cable length is used to calculate a wire gauge (0019, the  802.3at specification identifies higher wire conductor current limits to accommodate).

Regarding claim 6, 26, Diab further describes detecting adjacent cables carrying current in a cable bundle and identifying a cable proximity to said adjacent cables (0021, @  close proximity). 

Regarding claim 7, 27, Diab further describes transmitting a pulse on one of the cables connected to the PSE and measuring a field strength at another one of the cables connected to a signal receiver at the PSE (0017, PWM).

Regarding claim 8, 28, Diab further describes measuring a field strength at one of the cables connected to the PSE based on a packet pulse transmitted on a cable connected to another PSE (fig. 4, 5, fig. 1, PSE 120, fig. 2, PSE 220).

Regarding claim 9, Diab further describes limiting power output at a port of the PSE connected to the cable identified as having said thermal rise above the specified threshold (0018, PSE @ 15.4 W and 30W, 0034, an allowable threshold (e.g., 60.degree. C., 75.degree. C., etc..)

Regarding claim 10, Diab further describes generating a graphical image indicating a thermal status for one or more of the cables (0034, threshold 60C 75C,  then the system can choose to reduce or cut the power being applied to that PoE channel. Of other cables).

Regarding claim 11, Diab further describes the data and said thermal rise for each of the cables (0034, 60C, 75C of other cables)

Contact information

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 15, 2007